Case 2:18-cv-00012-SEH Document 153 Filed 06/29/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

COTTONWOOD

ENVIRONMENTAL LAW CENTER,
No. CV 18-12-BU-SEH
Plaintiff,

ORDER
VS.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
STEVE BULLOCK, in his official
capacity as Governor of the State of
Montana; CAM SHOLLY, in his
official capacity as Park
Superintendent, Yellowstone National
Park; LEANNE MARTEN, in her
official capacity as Regional Forester,
U.S. Forest Service; NATIONAL
PARK SERVICE; U.S. FOREST
SERVICE; USDA-ANIMAL &
PLANT HEALTH INSPECTION
SERVICE,

 

Defendants.

 

On June 12, 2020, Plaintiff moved for Leave to Conduct Additional Limited

Jurisdictional Discovery and to Stay Governor Bullock’s Motion to Dismiss.’

 

'Doc. 146.
Case 2:18-cv-00012-SEH Document 153 Filed 06/29/20 Page 2 of 4

Three photographs were attached as an exhibit to the motion.? Bullock opposed
the motion and filed a brief in response on June 17, 2020.3 Plaintiff replied on
June 18, 2020.* The Federal Defendants filed a brief in response on June 25,
2020.°

Plaintiff argues that “discovery on the issue of whether Defendants jointly
hazed Yellowstone bison on federal land in May 2020... is necessary to further
answer the question of whether state and federal management of Yellowstone
bison is ‘sufficiently interrelated’ to establish [NEPA] jurisdiction over [ ]
Bullock.’

Neither the identity of the individuals depicted in the photographs attached
to Plaintiff's motion nor the identity of the persons or entities for whom they
worked will assist the Court in resolution of the core question of whether state and

federal management of Yellowstone bison is “sufficiently interrelated to constitute

 

? See Doc. 147-1.
? See Doc. 149.
* See Doc. 150.
° See Doc. 152.

° Doc. 146 at 2-3 (citing Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1092-93 (9th Cir.
2003)).

5.
Case 2:18-cv-00012-SEH Document 153 Filed 06/29/20 Page 3 of 4

a single federal action for NEPA purposes,” or, stated differently, whether the
state’s management of Yellowstone bison “is sufficiently independent of federal
control” to negate the requirements of NEPA.®

The National Park Service (“NPS”) “is the lead agency to implement [bison]
hazing within Yellowstone National Park.”’ The Montana Department of
Livestock (““MDOL”) “is [identified as] the lead agency to implement hazing
outside of Yellowstone National Park in Montana with assistance from [Montana
Fish, Wildlife, and Parks].”'® “The NPS and MDOL may request assistance with
hazing from other [Interagency Bison Management Plan] members.”!!

The photographs attached as an exhibit to Plaintiff’s motion are asserted to
be of sites within the Gallatin National Forest outside of Yellowstone National
Park.’ Hazing of bison within Yellowstone National Park is not claimed to be

depicted in any of the exhibit photographs.”

 

” Laub, 342 F.3d at 1092 (quoting Fund for Animals, Inc. v. Lujan, 962 F.2d 1391, 1397
(9th Cir. 1992)).

® Laub, 342 F.3d at 1083.
” Doc. 121-4 at 11.

Doc. 121-4 at 11.
"Doc. 121-4 at 11.

'° See Doc. 147-1 at 2.

3 See Doc. 147-1 at 2.
Case 2:18-cv-00012-SEH Document 153 Filed 06/29/20 Page 4 of 4

ORDERED:

L The issues presented for resolution by Bullock’s motion to dismiss do
not support or justify Plaintiff's Motion for Leave to Conduct Additional Limited
Jurisdictional Discovery and to Stay Governor Bullock’s Motion to Dismiss. "4

2. The motion’ is DENIED.

DATED this we of June, 2020.

Bares} hoddon

SAM E. HADDON
United States District Judge

 

' Doc. 146.

'5 See Doc. 146.
